Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     ALLOWANCE
                                           EXAMINER'S AMENDMENT 
1.       An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with Brian Bathurst on February 26, 2021.

    The application has been amended as follows:
        - Replace claim 1 in its entirety with the following:
         -- 1. (Currently amended) A high efficiency dehumidification system providing reheated dehumidified air to a climate controlled facility, the system comprising: an air filter bank that receives air from a first inlet source; a supply fan that causes the air to flow from the first inlet source over a cooling coil; 
         the cooling coil comprising cold water, the cooling coil configured to transfer heat from the air from the first inlet source into the cold water in the cooling coil; 
          a cooling recovery coil coupled with the cooling coil, the cooling recovery coil containing heated water recirculated from the cooling coil, the cooling recovery coil further configured to transfer heat from the recirculated heated water in the cooling 
             a first outlet configured to be coupled with ductwork to allow the dehumidified reheated air to pass to the climate controlled facility; 
             a heat pump that causes relative humidity control down to zero percent cooling loads while enhancing a capacity of an earth-coupled field, connected to the climate controlled facility; 
             the heat pump system that stores heat energy in the earth-coupled field when the system is in a cooling mode, for later use when the system is in a heating mode and stores cool energy in the earth-coupled field when the system is in the heating mode, for later use when the system is in the cooling mode, connected to the climate controlled facility; 
             a heat exchange system that augments a heating capacity of the earth-coupled field connected to the climate controlled facility; 
             the heat exchange system that augments a cooling capacity of the earth-coupled field connected to the climate controlled facility; and 
            the heat pump with piping and controls arranged to allow the heat pump to remain operational without cycling on and off down to zero percent cooling loads while controlling the relative humidity within the climate controlled facility at a desired set point. --  

     

        - Replace claim 3 in its entirety with the following:
          -- 3. (Currently amended) The system of claim 1, further comprising a second inlet source, the first inlet source configured to draw the air from an outside environment, the second inlet source configured to draw air from a portion of the climate controlled facility. -- 
      
        - Replace claim 11 in its entirety with the following:
         -- 11. (Currently amended) A method for providing dehumidified reheated air to a climate controlled facility using a high efficiency dehumidification system, the method comprising: 
           receiving warm humid air, by an air filter bank, from a first inlet source; 
           utilizing at least one fan to pass the received humid inlet air over a cooling coil, wherein heat is transferred from the humid inlet air into cold water circulating through the cooling coil; 
           the cooling coil configured to transfer heat from the warm humid air from the first inlet source into the cold water in the cooling coil; 
           generating warm water in the cooling coil and cold humid air from the warm humid air; 
           circulating the warm water from the cooling coil into a cooling recovery coil;     
           passing the cool humid air over the cooling recovery coil to generate dehumidified reheated air in a cooling recovery coil plenum; 
             transferring the dehumidified reheated air via ductwork to the climate controlled facility; 
              using a heat pump that stores heat energy in an earth-coupled field when the system is in a cooling mode, for later use when the system is in a heating mode and stores cool energy in the earth-coupled field when the system is in the heating mode, for later use when the system is in the cooling mode connected to the climate controlled facility; 
             a heat exchange system that augments a heating capacity of the earth-coupled field connected to the climate controlled facility; 
             the heat exchange system that augments a cooling capacity of the earth-coupled field connected to the climate controlled facility; and 
             the heat pump with piping and controls arranged to allow the heat pump to remain operational without cycling on and off down to zero percent cooling loads while controlling the climate controlled facility at a desired set point. --

             - Replace claim 13 in its entirety with the following:
                -- 13. (Currently amended) The method of claim 11, further comprising receiving air from a second inlet source, the second inlet source configured to draw air from within a portion of the climate controlled facility. --

 

            - Replace claim 14 in its entirety with the following:
            -- 14. (Currently amended) The method of claim 11 further comprising: preheating air from the first inlet source by passing the air from the first inlet source over a preheat coil containing a preheating liquid, prior to passing the air over the cooling coil, wherein the preheat coil reduces the relative humidity of the warm humid air from the first inlet source. --

2.      Claims 1-20 are allowable. 
3.      The following is an examiner's statement of reasons for allowance: the prior art of record when considered as a whole, alone or in combination, fail to neither teach nor render obvious the limitation of a heat pump system that stores heat energy in the earth-coupled field when the system is in a cooling mode, for later use when the system is in a heating mode and stores cool energy in the earth-coupled field when the system is in the heating mode, for later use when the system is in the cooling mode, connected to the climate controlled facility; a heat exchange system that augments a heating capacity of the earth-coupled field connected to the climate controlled facility; the heat exchange system that augments a cooling capacity of the earth-coupled field connected to the climate controlled facility; and the heat pump with piping and controls arranged to allow the heat pump to remain operational without cycling on and off down to zero percent cooling loads while controlling the relative humidity within the climate controlled facility at a desired set point.
4.       Closest prior art: Duncan (US 2009/0064692) discloses a high efficiency dehumidification system (refer to par. 2, energy efficient climate control systems, also Fig. 5), providing reheated dehumidified air (via a heat transfer coil) to a climate controlled facility (a facility, refer to abstract and Para. 2), the system comprising: an air filter bank (a filtration system 05-0100, refer to Fig. 5, wherein the filtration system is being considered as the air filter bank) that receives air from a first inlet source (fresh air 05-0005; Para. 92; indicated by 05-005 in Fig. 5); a supply fan (05-0060, fans or blowers; Fig. 5) that causes the air to flow from the first inlet source over a cooling coil (05-0015, one or more cooling coils; Para. 92; Fig. 5); the cooling coil (05-0015) containing cold water (chilled water, refer to Para. 92), the cooling coil configured to transfer heat from the air from the first inlet source into the cold water in the cooling coil (refer to Para. 93); a cooling recovery coil (05-0030, a cooling recovery coil system; Fig. 5) coupled with the cooling coil (refer to Fig. 5), the cooling recovery coil (05-0030) containing heated water (i.e. warm fluid from the chilled water return piping, refer to para. 94) recirculated from the cooling coil (refer to para. §4), the cooling recovery coil (05-0030) further configured to transfer heat from the recirculated heated water in the cooling recovery coil (05-0030) into the air to generate dehumidified reheated air in a cooling recovery coil plenum (AHU 05-0003; Paras. 93-95; Fig. 5); a first outlet (right end of schematic as shown in Fig. 5) configured to be coupled with ductwork (05-0020, a discharge duct; Fig. 5) to allow the dehumidified reheated air to pass to the climate controlled facility (refer to Paras. 93-94); and a heat pump (a chiller plant 01-0040 is being considered as heat pump) that causes relative humidity control down to reduced value cooling loads (reduce the relative humidity of air within the facility; refer to par. 2). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."                                                

                                                     Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/Examiner, Art Unit 3763                                                                                                                                                                                                        
/FRANTZ F JULES/           Supervisory Patent Examiner, Art Unit 3763